Name: Commission Regulation (EEC) No 3660/91 of 16 December 1991 extending Regulation (EEC) No 3714/89 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 91 Official Journal of the European Communities No L 348/43 COMMISSION REGULATION (EEC) No 3660/91 of 16 December 1991 extending Regulation (EEC) No 3714/89 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey HAS ADOPTED THIS REGULATION : Article 1 The period of application of Regulation (EEC) No 3714/89 is extended until 31 December 1992. The Annex to Regulation (EEC) No 3714/89 is replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 371 /91 (2), and in parti ­ cular Articles 10 and 14 thereof, After consulting the committee set up pursuant to Article 5 of Regulation (EEC) No 288/82, Whereas, Commission Regulation (EEC) No 3714/89 (3), as last amended by Regulation (EEC) No 372/91 (4), by virtue of which the Commission has established a system subjecting reimports after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey to retrospective surveillance shall expire on 31 December 1991 ; Whereas, the situation which led, to the introduction of the said surveillance system still exists ; Whereas that system should therefore be renewed, and should be extended to cover other regions of the Commu ­ nity where the need for surveillance has arisen, Article 2 This Regulation shall enter into force three days after its publication in the Official Journal of the European Communities. It shall be applied from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 43, 16. 2. 1991 , p. 14. 0 OJ No L 363 , 13. 12. 1989, p . 14. (4) OJ No L 43, 16. 2. 1991 , p. 16. 17. 12. 91No L 348/44 Official Journal of the European Communities ANNEX Category CN code Description Units Third countries Member States (1 ) (2) (3) (4) (5) (6) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-Shirts, lightweight fine knit roll, polo or turtle-necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted \ 1 000 pieces Turkey D, F, I , BNL 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 61103091 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like 1 000 pieces Turkey D, F, I, UK, BNL 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, of cotton or of man ­ made fibres Lower parts of tracksuits with lining, other than those of category 16 or 29, of cotton or man-made fibres 1 000 pieces Turkey Malta Morocco Tunisia D, F, I, BNL, DK, UK D, F, I, BNL D, F, BNL, E, I D, F, BNL, E, I, DK t 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt blouses, whether or not knitted or crocheted, of wool, cotton or man made fibres 1 000 pieces Turkey Morocco D, F, BNL, DK F 17. 12. 91 Official Journal of the European Communities No L 348/45 ( 1 ) (2) (3) (4) (5) (6) 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey Morocco D, F, I , BNL F 12 6115 12 00 611519 10 6115 19 90 611520 11 6115 20 90 6115 91 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Pantyhose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pieces Turkey D 13 610711 00 610712 00 610719 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 1 000 pieces Turkey D . 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 1 000 pieces Turkey Morocco D, DK F 73 6112 11 00 611212 00 6112 19 00 Track suits knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey D 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets, blazers and other garments, including ski suits, knitted or corcheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74 and 75 tonnes Turquie D, BNL